16779992Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/5/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third connector of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface side of the cover member of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
expansion backboard of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expansion printed circuit board of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: The above noted elements are shown in fig 5 however they are not shown in fig 3. Since claim 5 depends from claim 2, this results in a drawing objection since the claims are drawn to a (large) backboard not completely accommodated in the casing and also an expansion backboard with a third connector at the same time. No figure shows these two features together, these seem to be features of different embodiments. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 


Claim Objections
Claim 7 is objected to because of the following informalities:  “is electrically connected” recited twice in a row.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 depends from claim 2 while the limitations do not seem compatible.  How can a third connector be provided on a surface side of the cover member (claim 3, fig 5) when there is a second connector in the backboard that is not accommodated in the casing (claim 2, fig 3)? See also the drawing objection above.
Claim 6 rejected for depending upon an indefinite claim.

a second connector that mates with the (first) connector”.

Claim 9 cites antecedent basis to claim 7 and recites “the expansion backboard or the expansion cover member that is attached to the expansion backboard integrally”, while claim 7 does not recite “integrally”. This is confusing. Perhaps claim 9 was intended to depend from claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH07221475A (hereinafter JP, of record from IDS filed 8/9/2021)

a casing (4, fig 6) having a slot (space within fig 6) formed therein; and
a backboard (5, figs 3, 5, 6) that is disposed on a depth side (side towards the back of fig 6) of the slot and is electrically connected to a printed circuit board (12, fig 1) inserted in the slot,
wherein a connector (17) is provided on a surface side of the casing so that an expansion backboard (7) to which an expansion printed circuit board (motherboard of 41, fig 9 for example) different from the printed circuit board inserted in the slot is electrically connected is electrically connected to the backboard through the connector ([0029] recites ‘In addition, by using the expansion connector 8 provided on the expansion backboard 7, an inspection device, which is a personal computer 41 in this embodiment via a cable 40, is connected to the backboard’).

9. JP teaches the electronic device according to claim 7, wherein the expansion backboard or the expansion cover member that is attached to the expansion backboard integrally is also provided with the connector (7 includes instances of 17 and 18, see fig 2).






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JPH07221475A (hereinafter JP, of record from IDS filed 8/9/2021)
1. An electronic device comprising:
a slot (space within fig 6);
a backboard (5, figs 3, 5, 6) that is disposed on a depth side (side towards the back of fig 6) of the slot and is electrically connected to a printed circuit board (12, fig 1) inserted in the slot;

a casing (4, fig 6) having the slot formed therein, the casing being configured to accommodate therein at least a part of the backboard (figs 6, 9); and



wherein the cover member is attached to the backboard integrally (fig 5, paragraph 0022 recites ‘The two side plates 3, the upper and lower sets of substrate holding members 1, and the combined backboard 5 form one unit’).
However one might argue that the cover member of JP is not attached to the backboard integrally.
It has been held that integration of parts is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine elements 7, 8 and 9 into a single piece. The ordinary artisan would have been motivated to modify JP in the above manner for the purpose of having sturdier construction.


Claims 2-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of CN100530036C (hereinafter CN, of record from IDS filed 8/9/2021)
2. JP teaches the electronic device according to claim 1,
wherein the backboard includes:

a second connector (instances of 17 and/or 18 which is on 6 or 7, fig 2) configured to be electrically connected to an expansion printed circuit board (7, fig 2) different from the printed circuit board inserted in the slot,
the second connector is disposed in a part of the backboard that is not accommodated in the casing (since it connects with 7), and
the cover member covers the part of the backboard not accommodated in the casing and the expansion printed circuit board connected to the backboard (figs 6, 9).

However one might argue that the instance of 17 which is a part of 6 of JP fig 2 is not disposed in a part of the backboard that is not accommodated in the casing

CN teaches a second connector (54, fig 8) is disposed in a part of the backboard that is not accommodated in the casing (fig 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by CN into the device of JP. The ordinary artisan would have been motivated to modify JP in the above manner for the purpose of easily swapping different expansion circuit boards.


	

3. JP and CN teach the electronic device according to claim 2, wherein JP further teaches

the backboard (5) comprises a plurality of backboards (multiple instances of 5, see fig 9) having different numbers of the second connectors (depending upon whether 7 is connected or not), and the backboards are selectively mounted to the casing (since they are removable).

4. JP and CN teach the electronic device according to claim 2, wherein JP further teaches that the cover member (9, fig 5) has formed therein an expansion slot (29, fig 4) configured to guide the expansion printed circuit board to the second connector (figs 6, 9).

5. JP and CN teach the electronic device according to claim 2, wherein JP further teaches a third connector (17, figs 2, 3, 5) is provided on a surface side of the cover member (left side of 9, fig 5) so that an expansion backboard (instance of 7) to which an expansion printed circuit board different from the printed circuit board inserted in the slot is electrically connected is electrically connected to the backboard through the third connector (since the instance of 17 which is a part of 7 can be electrically connected to another pcb).




8. JP teaches the electronic device according to claim 7, but fails to specifically teach an expansion cover member attached to the expansion backboard integrally, wherein the expansion cover member covers the expansion backboard and the expansion printed circuit board connected to the expansion backboard.

CN teaches an expansion cover member (30, fig 2) attached to an expansion backboard (50) integrally, wherein the expansion cover member (30) covers the expansion backboard (50) and the expansion printed circuit board (70, fig 2) connected to the expansion backboard (30 covers 50 and 70, see fig 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by CN into the device of JP. The ordinary artisan would have been motivated to modify JP in the above manner for the purpose of easily swapping different expansion circuit boards.

However one might argue that the cover member of CN is not attached to the backboard integrally.
It has been held that integration of parts is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) 





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841